DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1 and 4 are amended.
Claims 10-20 are withdrawn from further consideration.
Claims 1-20 are pending.

Status of Rejections
All previous rejections under 35 U.S.C. 103 are modified or new as necessitated by amendment.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “the plurality of photovoltaic structures” in line 11.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “a plurality of photovoltaic structures”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 1, 4-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over SHERMAN (US 20130098420 A1) in view of SPEAR (US 4400577) and HANOKA (US 20080149170 A1).
	Regarding claim 1, SHERMAN teaches a photovoltaic roof tile module (see the building integrable photovoltaic (BIPV) modules in Figs. 1-4; Each module has a tile shape which is installed on the roof), comprising at least:
a first photovoltaic roof tile (see the BIPV module 100a in Fig. 3) and a second photovoltaic roof tile (see the BIPV module 100b in Fig. 3) of a plurality of photovoltaic roof tiles (see the plurality of BIPV modules in Fig. 3) positioned adjacent to each other (see Fig. 3); and
a spacer (see the electrical connector between the BIPV modules 100a, 100b in Fig. 3 which provides a space) positioned between the first and second photovoltaic roof tiles (see Fig. 3) and in direct contact with a surface of the first photovoltaic roof tile that faces the second photovoltaic roof tile (The electrical connector is in direct contact with a surface of the BIPV module 100a that faces the BIPV module 100b) (see Fig. 3); 
	Regarding the claimed “wherein a respective photovoltaic roof tile comprises: a front glass cover; and a back cover comprising a glass substrate and a pre-laid circuit attached to the glass substrate, wherein the pre-laid circuit is electrically coupled to the plurality of photovoltaic structures”, SHERMAN teaches a respective photovoltaic roof tile (see the discussion above); a front glass cover (see the front sheet of glass) ; and a back cover comprising a glass substrate (see the back sheet of glass) (Photovoltaic cells 102 may be electrically and environmentally Sinclair & Carroll Co. v. Interchemical Corp.).  

	
    PNG
    media_image1.png
    461
    670
    media_image1.png
    Greyscale

	However, HANOKA discloses a solar cell module, wherein an electrical connector is adapted for intercoupling with another solar cell module (see Abstract), wherein FIG. 4 shows two solar cell modules electrically connected together by engaging the male and female 

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.
	SHERMAN teaches the spacer is in direct contact with the second photovoltaic roof tile (The electrical connector between the BIPV modules 100a, 100b in Fig. 3 is in direct contact with the BIPV module 100b).

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	Modified SHERMAN teaches the thermal plastic body is formed using a plastic molding technique (Regarding the recitation "formed using a plastic molding technique", the recitation is In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985)).  

	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 1.
	Modified SHERMAN teaches the pre-laid circuit (see the bus bar leads 95, see the rejection of claim 1) comprises: metallic strips attached to the glass substrate via conductive paste; or metallic traces printed onto the glass substrate (The bus bar leads are on the glass substrate 92, wherein the bus bar leads necessarily include metallic material; see the rejection of claim 1 and Fig 14 of SPEAR; Regarding the recitation "printed", the recitation is directed to the method of making a product and it is noted that said limitations are not given patentable weight in product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production).  

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 1.
	SHERMAN teaches a respective metallic strip comprises Cu (see the rejection of claim 1; The respective interconnecting strip comprises copper).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over SHERMAN (US 20130098420 A1) in view of SPEAR (US 4400577) and HANOKA (US 20080149170 A1) as applied to claim 1 above, further in view of MORAD (US 20150349145 A1).
	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein a respective photovoltaic structure comprises a first edge busbar positioned near an edge of a first surface and a second edge busbar positioned near an opposite edge of a second surface, and wherein the plurality of photovoltaic structures are arranged in such a way that the first edge busbar of a first photovoltaic structure overlaps the second edge busbar of an adjacent photovoltaic structure, thereby resulting in the plurality of photovoltaic structures forming a cascaded string with the plurality of photovoltaic structures coupled to each other in series”, SHERMAN teaches a respective photovoltaic structure (see the rejection of claim 1), but does not explicitly disclose the claimed feature.  However, MORAD discloses a high efficiency configuration for a solar cell module (see Abstract and Figs. 1-4), and teaches a respective photovoltaic structure (see the solar cell 10) comprises a first edge busbar (see the bus bar 15) positioned near an edge of a first surface (see Fig. 2) and a second edge busbar (see the bus bar 25) positioned near an opposite edge of a second surface (see Fig. 2), and wherein the plurality of photovoltaic structures (see the solar cells 10) are arranged in such a way that the first edge busbar of a first photovoltaic structure overlaps the second edge busbar of an adjacent photovoltaic structure, thereby resulting in the plurality of photovoltaic structures forming a cascaded string with the plurality of photovoltaic structures coupled to each other in series (see Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the array of photovoltaic cells in the device of modified SHERMAN so as to have a cascaded string with the plurality of photovoltaic structures as described above as taught by MORAD, because the configuration provides a high efficiency and because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).

	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 2.
	Modified SHERMAN teaches positive and negative polarities of the cascaded string are respectively coupled to first and second metallic strips embedded within the thermal plastic body (In modified SHERMAN, the positive and negative polarities of the cascaded string respectively necessarily need to be coupled to first and second interconnecting copper strips embedded within the elastomer body in order to make a properly working device).


Response to Arguments
	Applicant's arguments filed on 06/28/2015 have been fully considered, but they are not persuasive.
	Regarding claim 1, Applicant’s argument regarding that the prior art does not teach or suggest the amended claim 1 in P8-P9, is not persuasive.
	SHERMAN teaches the new limitation “a spacer positioned between the first and second photovoltaic roof tiles and in direct contact with a surface of the first photovoltaic roof tile that faces the second photovoltaic roof tile”.  Modified SHERMAN in view of SPEAR and HANOKA teaches all limitation required by the amended claim 1 (see the full discussion in the rejection of claim 1). 

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726